Citation Nr: 1517447	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left hip osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent for left hip osteoarthritis prior to May 10, 2013.  

4.  Entitlement to a rating in excess of 30 percent for left hip osteoarthritis status post total hip arthroplasty on or after July 1, 2014.

5.  Entitlement to an effective date earlier than November 13, 2009, for the grant of service connection for left hip osteoarthritis.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1985.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The electronic folder in Virtual VA contains documents that are duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board notes that additional evidence has been associated with the electronic folder in VBMS that was not initially considered by the Agency of Original Jurisdiction (AOJ) prior to its most recent May 2013 statement of the case (SOC) addressing the left hip and May 2013 supplemental statement of the case (SSOC) addressing the left knee.  This evidence was not submitted by the Veteran and includes VA outpatient treatment records dated through March 2015 and a March 2015 VA examination for the hips.  Because the Board is reopening the claim for service connection for the left knee and remanding the remaining claims, there is no prejudice to the Veteran in proceeding with actions taken below.  The AOJ will have an opportunity to review this additional evidence on remand before readjudicating the merits of the Veteran's claims.  

The Veteran filed a claim for service connection for a left foot disorder in July 2014, and a claim for service connection for a right foot disorder in December 2014.  Those issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a left knee disorder, an increased evaluation for left hip osteoarthritis, and an earlier effective date for the grant of service connection for left hip osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied service connection for a left knee disorder.  New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.  

2.  The evidence received since the March 1993 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied service connection for a left knee disorder is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014). 

2.  The evidence received since the March 1993 rating decision is new and material, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

The RO previously denied the Veteran's claim for service connection for a left knee disorder in in a March 1993 rating decision, finding there was no indication that the claimed disability was incurred in service.  The Veteran was provided notice of this decision and of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the March 1993 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).

At the time of the March 1993 rating decision, the evidence included the Veteran's service treatment records and private medical records dated from July 1991 to June 1992.  A November 1984 service treatment record indicated that the Veteran complained of sharp pains originating from his left knee area up to his left hip joint.  He reported that he fell on his left hip six months earlier and had progressively worsening pain since that time.  X-rays of the left knee revealed no significant abnormalities.  At his January 1985 discharge examination, the Veteran's lower extremities were normal, and he denied having or having had a "trick" or locked knee.  Private medical records reflect that the Veteran complained of left hip pain and left-sided sciatica after jumping from a jeep in 1983.  In June 1992, he also complained of popping in the left knee.  On examination, there was no effusion, and a McMurray's test was negative.  The clinician doubted internal derangement of the left knee.  No diagnosis pertaining to the left knee was noted.

The evidence received since the March 1993 rating decision is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  Specifically, new evidence reflects that the Veteran has a current left knee disability.  VA treatment records note left knee osteoarthrosis (see, e.g., January 2008 and October 2010 records), a possible meniscal tear (see, February 2008 magnetic resonance imaging (MRI)), and left knee distal quadriceps calcific tendonitis (see, December 2012 VA examination).  This new evidence indicates that the Veteran has a current disability, which relates to a previously unestablished fact.  Moreover, the credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a left knee disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER
New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.


REMAND

First, a remand is required to obtain records from the Social Security Administration (SSA).  In a March 2013 letter, the Veteran's attorney requested that VA obtain the Veteran's SSA records.  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, a remand is needed to obtain an additional medical opinion regarding the Veteran's claimed left knee disorder.  The Board notes a VA examination was conducted in December 2012 at which time the diagnosis was left knee distal quadriceps calcific tendonitis.  The examiner opined that the claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness and was less likely than not proximately due to or the result of the Veteran's service-connected left hip disability.  In rendering the opinion, the examiner noted the Veteran's left knee complaints in service, but indicated that this was insufficient to demonstrate chronicity.  The examiner also noted that it had been over 30 years since the initial injury and commented that, if there had been evidence of moderate or severe degenerative changes on x-ray, then an association would be more reasonable.  However, the examiner did not provide an opinion as to whether the Veteran's service-connected left hip disability aggravated the Veteran's left knee disorder.  Moreover, the examiner did not address VA treatment records noting a diagnosis of left knee osteoarthrosis, despite his comments regarding x-ray evidence.  In addition, a March 2013 VA orthopedic surgery outpatient note indicates that hip pain can be referred to the knee.  Accordingly, the Board finds that another VA examination and medical opinion are necessary to make a determination on this claim.  See 38 C.F.R. § 3.159(c)(4) (2014).

Finally, on remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee and left hip. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the VA Southern Nevada Healthcare System.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his left knee disorder was incurred in service.  In addition, a March 2013 VA orthopedic surgery outpatient note indicates that hip pain can be referred to the knee.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of left knee pain, the examiner should identify all current left knee disorders.  In so doing, the examiner should address the prior diagnoses and findings of left knee, to include distal quadriceps calcific tendonitis, osteoarthrosis, a possible meniscal tear, and patella enthesophyte.  

For each diagnosis identified, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.  

The examiner should also opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's service-connected left hip disorder caused or permanently aggravated his left knee disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination to ascertain the current severity and manifestations of his left hip osteoarthritis.

5.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issues remaining on appeal. If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


